Citation Nr: 1139132	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable evaluation for service-connected low back pain, to include whether a total disability rating for compensation based on individual unemployability (TDIU) due to a service-connected disability is warranted.    


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa
INTRODUCTION

The Veteran served on active duty from April 1976 to September 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision issued by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a compensable rating for service-connected low back pain and denied entitlement to a TDIU.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a compensable disability rating for low back pain was previously remanded by the Board in May 2010 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In particular, the May 12010 remand order instructed that the Veteran be afforded a VA examination to assess the nature and severity of his service-connected low back disability, to include identification of any neurological abnormalities associated with the service-connected back disorder, such as with respect to the extremities, the bowel and the bladder.  The remand further instructed that the examiner should comment on the extent to which the Veteran's low back disability affects his ability to obtain and maintain substantially gainful employment taking into account his education and work experience.  

In January 2010 the Veteran was accorded a compensation and pension (C&P) spine examination.  The examiner noted the Veteran had decreased vibration and decreased pain or pinprick in the sole and dorsum of both feet and the toes of the right foot.  The examiner did not indicate whether this neurological abnormality is associated with the service-connected low back disability.  Additionally, the examiner did not adequately comment on the extent to which the Veteran's low back disability affects his ability to obtain and maintain substantially gainful employment taking into account his education and work experience.

Unfortunately all information requested by the Board was not provided.  Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the January 2010 examination report was inadequate, the Veteran should be accorded a new C&P spine examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran claims that he cannot work due to his service-connected disability.  It is also noted that the electronic Board of Veterans' Appeals Veterans Appeals Control and Locator System indicates that a substantive appeal on the issue of TDIU was filed in July 2011 after the Veteran's claims folder was returned to the Board.  The substantive appeal should be associated with the Veteran's claims folder on remand.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from May 20, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran further submitted names and addresses of other medical providers, including Dr. Mollette, Dr. Akatue, and Concentra Medical Center.  Letters dated in July and November 2010 requested medical records from Dr. Mollette and no medical records have been received.  Concentra responded in February 2008 that there were no records on file.  The Veteran has further indicated that his previous employer, Roadway Express, may possess records pertaining to missed time from work due to his low back condition.  Roadway Express's April 2008 reply to VA's inquiry indicated that health questions should be sent to Central States Health and Welfare Fund-3500, P.O. Box 5108, Des Plaines, IL.  There is no indication that the RO requested that the Veteran either provide the records or authorize the release of the records to VA.  In January 2008, the Veteran also indicated additional sources of relevant evidence included Gallagher Bassett and the Tennessee Department of Labor and Work force.  However, the Veteran was not asked to complete a proper authorization and consent form for the indicated sources.  On remand, the RO should contact the Veteran to ascertain the dates of treatment from private physicians, inform the Veteran that he can provide private medical records to VA, and provide authorization to allow VA to re-request those records and records from previous employers.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Associate with the claims folder VA medical records dating from May 20, 2011.  If no further treatment records exist, the claims file should be documented accordingly.

2.  The RO should ask the Veteran to submit any relevant records from non-VA physicians and treatment sources, to include Dr. Mollette, Dr. Akatue, and Concentra; and other locations to include Central States Health and Welfare, Gallagher Bassett, and Tennessee Department of Labor and Work force, or an authorization form that would allow VA to request the records on his behalf.  If VA ultimately determines that further efforts to obtain the records would be futile, the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Associate the substantive appeal that the Veteran filed in July 2011 with the claims folder.  

4.  Thereafter, the Veteran should be accorded a VA spine examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

Any indicated studies, such as neurological studies and/or x-rays, should be performed and the results noted in the examination report.  

The examiner should report the range of motion measurements for the lumbar spine in degrees.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The report of examination should include a detailed account of all manifestations of low back pain found to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent possible, the additional range of motion lost due to any of the above, to include on use, should be set forth in the report.  

The examiner should identify any neurological abnormalities associated with the service-connected back disorder, such as with respect to the extremities, the bowel and the bladder.  The examiner should discuss the severity of any neurological abnormalities found.  If the Veteran has a neurological abnormality that is not associated with the service-connected back disorder, the examiner should so state and provide a complete rationale for the opinion.   

The VA examiner is requested to indicate the impact of the service-connected low back disability on the Veteran's ability to obtain and retain employment.  In other words, is the Veteran unable to obtain or retain employment due solely to his service-connected low back disability taking into consideration his work experience but not his age and nonservice-connected disabilities.  The VA examiner should provide a complete rationale for all conclusions reached.   

5.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


